NOT FOR PUBLICATION
                                                                   FILED
                                                                    AUG 17 2016
                  UNITED STATES COURT OF APPEALS                MOLLY C. DWYER, CLERK
                                                                 U.S. COURT OF APPEALS

                         FOR THE NINTH CIRCUIT



In re: CATHOLIC BISHOP OF                      No.   15-35197
NORTHERN ALASKA,
                                               D.C. No. 4:14-cv-00010-HRH
               Debtor,
______________________________
                                               MEMORANDUM*
DEWEY GREEN and MARY READER,

                  Plaintiffs-Appellants,

    v.

UNAATUQ, LLC,

                  Defendant-Appellee.

In re: CATHOLIC BISHOP OF                      No.   15-35205
NORTHERN ALASKA,
                                               D.C. No. 4:14-cv-00012-HRH
               Debtor,
______________________________
LOUIE GREEN, Jr.,

                  Plaintiff-Appellant,
    v.

UNAATUQ, LLC,

                  Defendant-Appellee.

*
      This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

                                           1
                   Appeals from the United States District Court
                             for the District of Alaska
                   H. Russell Holland, District Judge, Presiding

                      Argued and Submitted August 3, 2016
                              Anchorage, Alaska

Before: FISHER, PAEZ, and HURWITZ, Circuit Judges.

      As part of its 2010 bankruptcy proceedings, the Catholic Bishop of Northern

Alaska (“CBNA”), sold Pilgrim Springs (the “Property”), to Unaatuq, LLC. As

part of the sale, the bankruptcy court rejected the claims of Louis Green Sr. and his

wife Nancy (the “Greens”) to have adversely possessed the Property.           When

Unaatuq attempted to occupy the Property, Louis Green, Jr., Stacey Green, and

Mary Reader (the “Claimants”) refused to vacate. In this adversary proceeding,

the bankruptcy court granted Unaatuq’s motion to enforce the prior judgment

against the Greens, and ordered the Claimants to vacate the Property in support of

that prior judgment. The district court affirmed. We have jurisdiction under 28

U.S.C. § 158(d)(1), and affirm.

      1.     In response to Unaatuq’s motion to enforce the prior judgment,

Claimants filed a request for Rule 60(b) relief, arguing they had been denied due

process in the bankruptcy proceedings because they had not been provided with

actual notice of the sale of the Property.       Assuming, without deciding, that

Claimants were entitled to actual notice of the sale of the Property, we agree with



                                             2
the district court that any error was harmless, as Claimants were allowed to present

their adverse possession claims to the bankruptcy court in this adversary

proceeding and the court correctly concluded that those claims fail. See Fed. R.

Bankr. P. 9005 (incorporating Fed. R. Civ. P. 61); In re Rosson, 545 F.3d 764, 776

(9th Cir. 2008).

      2.     Alaska has adopted the common law by statute.            Alaska Stat.

§ 01.10.010 (“So much of the common law not inconsistent with the Constitution

of the State of Alaska or the Constitution of the United States or with any law

passed by the legislature of the State of Alaska is the rule of decision in this

state.”); Carter v. Broderick, 644 P.2d 850, 853 n.1 (Alaska 1982). Under the

common law, the statutory period for adverse possession did “not commence to

run” during Pilgrim Springs, Ltd.’s possession of the Property as lessee.

Restatement (First) of Prop. § 222 (Am. Law Inst. 1936). Any claim of adverse

possession arising during the lease period could not attach to the fee simple

ownership. See Restatement (Second) of Prop.: Landlord & Tenant § 1.2 (Am.

Law Inst. 1977); 25 Am. Jur. 2d Ejectment § 1 (2014); 75 Am. Jur. 2d Trespass

§ 18 (2014). Even assuming Alaska provides a mechanism for CBNA to have

protected its reversionary interest, see Alaska Stat. § 09.10.030, Shilts v. Young,

567 P.2d 769, 775 n.22 (Alaska 1977), Claimants have not persuaded us the Alaska

Supreme Court would adopt the minority rule that such a mechanism prevents



                                            3
CBNA from benefitting from tolling during the pendency of the lease. See 3

Thomas E. Atkinson et al., American Law of Property § 4.113 (1952).

      AFFIRMED.




                                          4